Ingraham, J. (dissenting):
I do not think that, under section 2623 of the Code of Civil Pro> cedure, the surrogate is bound to reject a will because the subscribing witnesses do not state that in their opinion the testator had testad mentary capacity,.when there is no evidence.to j.ustify a finding that the testator liad no testamentary capacity at the, timé of the ■execution of the will. Under section 2623 it must appear "to the Surrogate that the "testator, at the time of executing' the will, was in all resped» competent to make a will and not under restraint; but where it appears that the will was duly executed as required by the Statute (2 R. S. 63, § 40), there is sufficient before the surrogate, to justify him in determining that the testator was' competent to make a Will, and not under restraint. In this case there was no evidence to justify a finding that the testatrix had not testamentary, capacity.
In Matter of Ramsdell (20 N. Y. St. Repr. 446) the only subscribing witness who was alive when the will, was offered for probate expressly testified to an interview with the- testatrix concerning the provisions of the will that he prepared at her request, and stated that from her statements-and conversations and the character of. the instructions given to him for the drawing of the will, he was of the opinion that she was- not of sound mind. That, was the only testimony as to the mental condition of the testatrix when she made the will. In that case, the surrogate refused- to admit" the will" to probate and his decree was affirmed by the General Term of the Supreme Court and by the Court of Appeals (117 N. Y. 636). That casé is nof an authority for holding that where a will is proved to have been executed by a testator who apparently" is able to understand what he is doing, and there is no evidence of any lack of testamentary capacity, the surrogate is bound to reject the will because there was no affirmative evidence, except the circumstances concerning the preparation and- execution of the will, as to the testator’s testamentary capacity. In Matter of Goodwin (95 App. Div. 183) the question as to the testamentary capacity of the testatrix was inquired into and the testimony of á physician and a lawyer was taken as to her condition, and the court held that all the proof on that subject tended to show that the testatrix was not competent to make a will. In Kingsley v. Blanchard (66 Barb. 317) the question was as to the due execution *499of the will, and the court, after calling attention to the provision of the Revised Statutes* then in force which was in substance the same as that of the Code of Civil Procedure, said: “ Neither of "the witnesses say whether the testatrix was or was not a person of sound mind. The proof of the fact, then, must be derived from the circumstances proved before the surrogate; ” and then, after discussing those facts, the court said: “ It cannot be claimed that from a single intelligent remark or act capacity could be presumed. The wildest maniac may, and sometimes does, utter a sensible remark, or do a sensible act. * * * If the facts above referred to should be held presumptive of capacity, in the absence of any evidence leading to the opposite conclusion, their weight in this case is greatly .weakened, if not entirely overcome, by the evidence as to the condition of the testatrix at the time of the execution of the will.” Then, after discussing that evidence, the court said: “ While I am not prepared to say that there is not some evidence of capacity in the case, yet I must say that, taking all the facts of the case into consideration, it seems to meto be a proper question to be presented to the jury.” Neither of these cases is an authority for the proposition that the court could not determine from the acts of the testatrix and the circumstances under which the will was executed that she had testamentary capacity and that such a determination should be reversed upon appeal where there was no evidence that" the testatrix had not testamentary capacity.
I think the evidence in this case is sufficient to justify the admission of the will to probate and that the decree should be affirmed.
Decree reversed and tidal ordered by a jury'as stated in opinion, with costs to appellant to abide event payable out of the estate. Settle order on notice. ...

 See 2 R. S. 58, § 14; Laws of 1837, chap. 460, § 18.—Rep.